Appeal from an order of the County Court, Queens County, denying a motion in the nature of coram nobis to set aside a judgment of said court, rendered on November 20, 1931, convicting defendant of attempted burglary, third degree, on his plea of guilty. Order reversed on the law and matter remitted to the County Court for a hearing on the issues and for such further proceedings thereon as may be proper and not inconsistent herewith. In our opinion such a hearing is required. (People v. Bichetti, 302 N. Y. 290; People v. Guariglia, 303 N. Y. 338.) Nolan, P. J., Carswell, Wenzel, Schmidt and Beldoek, JJ., concur.